Citation Nr: 0300188	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  00-03 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for squamous cell 
carcinoma of the epiglottis, and small cell carcinoma of 
the piriform sinus secondary to exposure to herbicide 
agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from August 1962 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained; and all reasonable efforts to assist the 
appellant in obtaining evidence to substantiate his claim 
have been made.

2.  The appellant did not serve in the Republic of 
Vietnam.

3.  The record does not substantiate actual exposure to 
herbicides during military service.

4.  The squamous cell carcinoma of the epiglottis, and 
small cell carcinoma of the piriform sinus are not of 
service origin or related to any incident of service.


CONCLUSION OF LAW

Squamous cell carcinoma of the epiglottis, and small cell 
carcinoma of the piriform sinus, were not incurred in or 
aggravated during military service, nor may they be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

In this regard, the Board notes that VA has a duty to 
notify the appellant and his representative of any 
information and evidence needed to substantiate and 
complete his claim.  The appellant was advised by letter 
dated in September 2001 of the newly enacted law.  
Discussions as contained in the rating decision, Statement 
of the Case, and Supplemental Statement of the Case 
provided the appellant with sufficient information 
regarding the applicable law and regulations regarding the 
evidence necessary to substantiate his claim.  Thus, the 
Board concludes that the VA does not have any further 
outstanding duty to inform the appellant that any 
additional information or evidence is needed.

VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the appellant's claim.  
The assembled evidence contained in the claims file has 
been reviewed.  In this context, the record shows the 
appellant submitted medical evidence and written argument 
for consideration in this matter.  The appellant provided 
testimonial evidence in support of his claim during a 
hearing conducted in March 2001.  This matter was 
previously before the Board in August 2001, at which time 
the matter was remanded to the RO for further evidentiary 
development.  Specifically, the appellant was provided an 
opportunity to submit additional medical evidence in 
support of his claim, and the matter was to be 
readjudicated by the RO in light of the recent change in 
law due to the enactment of the VCAA.  The Board notes the 
appellant submitted additional medical evidence for 
review, and provided further testimonial evidence in 
January 2002.  The RO has also obtained the appellant's 
service medical and personnel records from the National 
Personnel Records Center regarding the dates and locations 
of the appellant's service.  The appellant has not 
identified any other potential sources of information 
pertinent to his claim.  Therefore, the Board concludes 
that VA has fulfilled the requirements of the VCAA. 

Factual Background

The appellant essentially contends that his carcinoma of 
the head and neck are due to chemical exposure while 
stationed in Germany. 

The service administrative and personnel records, to 
include the Report Of Transfer Or Discharge, Form DD-214 
reflect the appellant did not have active duty service in 
the Republic of Vietnam nor is it contended otherwise.  
Service records disclose the appellant had overseas 
service in Germany from January 1964 to September 1965. 

The evidence of record reflects that service medical 
records are negative for any complaints, diagnosis, or 
treatment for respiratory cancer.  

VA clinical records disclose the appellant was evaluated 
with squamous cell carcinoma of the epiglottis and left 
piriform sinus in July 1998.  Panendoscopy with biopsy 
conducted at that time revealed squamous cell carcinoma of 
the epiglottis, and left piriform sinus mass on initial 
pass with small cell cancer.  Tracheostomy was also 
performed.  Biopsy of the epiglottic mass and left 
piriform sinus lesion confirmed squamous cell carcinoma.  
The appellant thereafter underwent a course of 
chemotherapy and radiation treatment.  Medical reports 
associated with this treatment note the appellant's 
medical history to be remarkable for a significant history 
of cigarette smoking.

The remainder of the VA medical records, dated from 1998 
to 2001, document follow-up treatment and evaluation of 
the appellant's cancers of the head and neck, which have 
shown no evidence of metastases.  Included among these 
clinical records is a January 1999 Agent Orange 
examination report.  No history regarding exposure was 
recorded at that time.  The examiner noted that 
respiratory cancers, including trachea and larynx, are 
recognized as potentially related to Agent Orange 
exposure.

A hearing was held before the undersigned member of the 
Board sitting at Washington, D. C. in March 2001.  At that 
time the appellant stated that he was stationed in Berlin 
during the Berlin Crisis and was a member to the 82nd 
AirBorne Division.  He stated that he did not specifically 
know whether he handled herbicides or other chemicals when 
stationed in Germany.  He testified that a VA doctor 
informed him that his cancers were the results of exposure 
to herbicides.

A hearing was held at the RO in January 2002.  At that 
time the veteran testified that he served in Berlin during 
the Berlin crisis.  He stated that his duties included 
transporting materials for chemical or nuclear warfare.

In response to a request by the RO in June 2002, U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR) reported that no records documenting the use or 
handling of Agent Orange by the appellant's unit during 
his tour of duty were located.  

Analysis

In order to be entitled to service connection for disease 
or disability, the evidence must reflect that a chronic 
disease or disability was either incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may granted for carcinoma if it is 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2002).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings. Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then 
a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, 
provide for a presumption of exposure to herbicide agents 
for veterans who served on active duty in Vietnam during 
the Vietnam era. 38 C.F.R. § 3.307(a)(6)(iii).  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. 
§ 3.309(e) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during 
the period of service.  38 C.F.R. § 3.307(a).  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases 
shall be service-connected if the requirements of 38 
C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied: chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e).

These diseases shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
respiratory cancers shall have become manifest to a degree 
of 10 percent or more within 30 years after the last date 
on which the appellant was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  The Secretary has also determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service 
connection is warranted.  59 Fed. Reg. 341-46 (January 4, 
1994).  Thus, the presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition 
other than those for which the Secretary has specifically 
determined that a presumption of service connection is 
warranted.  The term herbicide, for purposes of 38 C.F.R. 
§ 3.307, means a chemical in an herbicide used in support 
of the United States and allied military operations in the 
Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975, specifically: 2, 4-D; 
2, 4, 5-T and its contaminant TCDD; cacodylic acid; and 
picloram.  38 U.S.C.A. § 1116(a)(4); 3.307(a)(6)(i).

In this regard, the appellant did not serve in Vietnam nor 
is it contended otherwise.  Thus the presumption of 
service connection for certain disease as set forth in 
38 C.F.R. § 3.307 and 3.309 as they relate to service in 
Vietnam is not applicable. 

The fact that the appellant does not meet the presumptive 
requirements as they relate to service in Vietnam does not 
preclude him from establishing service connection for the 
claimed disabilities by way of proof of actual direct 
causation or manifestations within one year after service.  
See Brock v. Brown, 10 Vet. App. 155, 160 (1997) (citing 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed.Cir. 1994) 
("[p]roof of direct service connection . . . entails proof 
that exposure during service caused the malady that 
appears many years after service")).

In this case, there is no evidence of squamous cell 
carcinoma of the epiglottis and small cell carcinoma of 
the piriform sinus during service or within a year after 
service.  The first evidence of such pathology was not 
documented until 1998, more than three decades following 
the appellant's release from service.  The appellant has 
indicated that he was exposed to herbicides during service 
in Berlin in 1964 and 1965.  However, USASCRUR was unable 
to substantiate any such exposure. 

Moreover, there is no competent medical opinion offered 
that the appellant's current cancers of are causally 
related to any event of service.  In this respect, in the 
January 1999 outpatient report it was acknowledged that a 
potential relationship is recognized between respiratory 
cancers and exposure to Agent Orange.  However, such a 
statement is not conclusive, as it does not rule out other 
causes.  The record does indicate that the appellant has a 
history of smoking.  Thus, the January 1999 notation 
regarding a recognized relationship between respiratory 
cancers and Agent Orange exposure provides no more than 
general information, and in the absence of any expressed 
opinion pertaining directly to the appellant is no more 
than speculative.  Bloom v. West, 12 Vet. App. 185 (1999).  
In this regard, after reviewing the record, the Board 
finds that the evidence does not show that the appellant 
was exposed to herbicides while he was stationed in 
Germany.  Also, the evidence does not establish a 
relationship between epiglottis, and small cell carcinoma 
of the piriform sinus and the veteran's service or any 
incident therein. Accordingly, it is the judgment of the 
Board that the preponderance of the evidence is against is 
against the veteran's claim.  


ORDER

Service connection for carcinoma of the epiglottis and 
small cell carcinoma of the piriform sinus is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

